EXHIBIT 10.1
 
 
 
MANAGEMENT AGREEMENT
AGREEMENT (this “Agreement”) made as of the 1st day of February, 2018, by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
ORION FUTURES FUND L.P., a New York limited partnership (the “Partnership”) and
FORT, L.P., a Delaware limited partnership (the “Advisor” or “FORT”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized to trade, buy, sell, spread, or otherwise acquire, hold, or dispose of
commodities (which may include foreign currencies, mortgage-backed securities,
money market instruments, financial instruments and any other securities or
items which are now, or may hereafter be, the subject of futures contract
trading), domestic and foreign commodity futures contracts, commodity forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, and any rights
pertaining thereto and securities (such as United States Treasury bills)
approved by the Commodity Futures Trading Commission (the “CFTC”) for investment
of customer funds, and to engage in all activities incident thereto with such
trading to be conducted directly or indirectly through investment in CMF FORT
Contrarian Master Fund LLC, a Delaware limited liability company (the “Master
Fund”) of which CMF is the general partner and FORT is the advisor pursuant to
that certain Management Agreement among CMF, the Master Fund and the Advisor
dated as of January 1, 2018 (the “Master Fund Agreement”); and
WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of August 31, 2012, as amended by that certain Amendment No. 1 dated as of
December 30, 2015 and by that certain Amendment No. 2 dated as of December 8,
2017 (collectively, the “Partnership Agreement”), permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC
and is a member of the National Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole discretionary authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership whether directly or indirectly through the Master Fund that are
allocated to it from time to time by CMF and deposited in one or more accounts
(all such accounts, the “Account”) at one or
 
1

--------------------------------------------------------------------------------

more clearing brokers for the Advisor’s trading  in commodity interests,
including commodity futures contracts, options on futures contracts and forward
contracts, including foreign exchange forwards, foreign exchange swaps and
non-deliverable foreign exchange forwards.  The Advisor may also engage in swap
transactions and other derivative transactions and trade other instruments on
behalf of the Partnership with the prior written approval of CMF and subject to
its obtaining all required registrations or licenses.  All such trading by the
Advisor on behalf of the Partnership shall be in accordance with the Advisor’s
Global Contrarian Program (the “Program”), as described in the Advisor’s CTA
Disclosure Document, dated April 2017 (the “Disclosure Document”) and
implemented by the Advisor on behalf of FORT Global Contrarian, L.P.,
respectively, a summary of which is contained in Appendix A hereto,, and subject
to the trading policies expressly set forth in Appendix B hereto (the “Trading
Policies”).  CMF may change the Trading Policies upon at least 5 business days’
notice to the Advisor by providing Advisor an amended Appendix B; provided, that
(i) any open positions or other investments at the time such change in the
Trading Policies is effective shall not be deemed to violate the changed policy
and shall be closed or sold in the ordinary course of trading; and (ii) the
Advisor may immediately terminate this Agreement if it determines, reasonably
and in good faith, that a change in the Trading Policies would require the
Advisor to trade for the Account in a manner that is materially different than
the Program. The Advisor makes no representation or warranty that the trading to
be directed by it for the Partnership will be profitable or will not result in
losses.
(b)  The Partnership currently intends for the Advisor to provide trading
advisory services indirectly through the Master Fund, although it may in the
future direct the Advisor to conduct all or a portion of such trading activities
directly through the Partnership.  For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, all indirect trading
by the Advisor for and on behalf of the Partnership through the Master fund
shall be governed exclusively by the Master Fund Agreement, except as otherwise
provided herein.  If and to the extent the Advisor provides trading advisory
services directly to the Partnership, references to the “Account” in this
Agreement shall refer to an account in the name of the Partnership
(c)  CMF acknowledges that it has received and understood the contents of the
Advisor’s Disclosure Document. All trades made by the Advisor for the Account,
whether directly or through the Master Fund, shall be cleared through such
clearing futures commission merchants as CMF shall direct (“Clearing Brokers”)
and shall be executed through such commodity broker or other executing brokers
listed on Appendix D hereto or in the future selected by the Advisor with the
prior approval of CMF (which approval may be given via EGUS or by email), and
the Advisor shall have no authority or responsibility for selecting or
supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor.  Moreover, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may enter into swaps
and other derivative transactions permitted under Section 1(a) of this Agreement
with such swap dealers or other counterparties as it may choose for execution
with instructions to give-up the trades to the broker designated by CMF provided
that the swap dealer or counterparty and any give-up or other fees are approved
in advance by CMF. All give-up or similar fees relating to the foregoing shall
be paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).  The Clearing
Brokers shall at all times have custody of the assets in the Account, and the
Advisor shall not be responsible for the management of any cash or reserve
assets held in the Account.
 
 
2

--------------------------------------------------------------------------------

(d)  CMF agrees that on or about the date the Account is available for trading 
(i) approximately $75 million of cash shall be deposited in the Account (subject
to further adjustment) (such amount, as increased or decreased by gains, losses,
additional capital contributions and withdrawals, the “Actual Funds”).  The
Partnership and the Advisor agree that the Advisor shall trade the Account as
though 1.25 times the Actual Funds had been deposited in the Account   (the
“Trading Level”).  For example, if $40 million in Actual Funds is deposited in
the Account, the Advisor shall implement the Program for the Account as though
$50 million in Actual Funds had been deposited in the Account.  For the
avoidance of doubt, the actual amount of leverage applied to the assets of the
Account may substantially exceed 1.25 times Actual Funds, as the Program itself
– as implemented on a fully funded basis – is highly leveraged.  In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the Program
which the Advisor, in its sole discretion, deems material (it being acknowledged
by CMF and the Partnership that the Program is updated and modified by the
Advisor from time to time as a matter of course, as described in the Disclosure
Document, and not all updates and modifications constitute material changes to
the Program).  If the Advisor deems such change in the Program to be material,
the material change in system or methodology or markets traded will not be
implemented for the Partnership without the prior written consent of CMF.  In
addition, the Advisor will notify CMF of any changes to the Program that would
cause the description of the Program in Appendix A to be materially inaccurate. 
The Advisor has provided the Partnership with a current list of all commodity
interests that may be traded for the Account in Appendix C and the Advisor will
not trade any additional commodity interests for the Account without providing
an amended Appendix C to CMF and receiving CMF’s written approval.  In the event
that CMF does not consent to a material change to the Program or additional
commodity interests that may be traded for the Account, the Advisor may
terminate this Agreement or cease trading for the Account immediately if it
determines, reasonably and in good faith, that CMF’s lack of consent would
require the Advisor to trade for the Account in a manner that is materially
different than the Program.  For the avoidance of doubt, the fact that the
Advisor does not cause the Account to hold one or more commodity interests from
time to time shall not constitute a material change in the Program.  The Advisor
also agrees to provide CMF, on a monthly basis, with a written report of the
dollar value of the assets under the Advisor’s management.  The Advisor further
agrees that it will convert foreign currency balances (not required to margin
positions denominated in a foreign currency) to U.S. dollars no less frequently
than monthly.  U.S. dollar equivalents in individual foreign currencies of more
than $100,000 will be converted to U.S. dollars within one business day after
such funds are no longer needed to margin foreign positions.
(e) The Advisor agrees to provide to the Partnership:  (i) the Disclosure
Document, and any material amendments or updates thereto promptly after such
amendment or update is made; (ii) the Advisor’s performance and related
disclosures and statistics with respect to the Program; (iii) the name and
general description of the Program; and (iv) such other information relating to
the Advisor as the Partnership and its designees may reasonably request to
comply with applicable laws, rules and regulations, including, without
limitation, CFTC Rule 4.21, and in connection with any due diligence or other
investigation that may be conducted at any time and from time to time
(collectively, the “Advisor Information”). Notwithstanding Sections 1(f) and
4(d) of this
3

--------------------------------------------------------------------------------

Agreement, the Advisor is not required to disclose the actual trading results of
proprietary accounts of the Advisor or its principals unless such disclosure is
required by federal or state law or NFA rule or order.  The Partnership may use
Advisor Information in a disclosure document or investor or prospective investor
reports or similar material (collectively, “Investor Materials”); provided that
the Advisor has previously reviewed and approved the Advisor Information for
inclusion in such Investor Materials (provided, that repeated consent by the
Advisor shall not be required for repeated use of the same Advisor Information
previously approved by the Advisor so long as such repeated use is materially
consistent with the context and content of what the Advisor previously approved
and the content of such Advisor Information has not been changed or altered by
CMF or the Partnership).  If the Advisor becomes aware that any Advisor
Information that the Advisor has approved for use in the Investor Materials
contains an untrue statement of a material fact or, when read in the aggregate,
omits to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, the Advisor shall inform CMF as soon as reasonably practicable and
shall cooperate with CMF in connection with the Partnership’s preparation of any
necessary amendments or supplements to the Memorandum (as defined in Section
7(a)(i) below) or other offering materials with respect to such Advisor
Information.  For the avoidance of doubt, none of the Advisor, its affiliates,
and its or their respective principals, managers, members, partners, directors,
officers, shareholders or employees (collectively, the “Advisor Parties”) is
responsible for the content of the Investor Materials (other than the accuracy
of the Advisor Information approved for use by the Advisor), nor is any Advisor
Party responsible for any marketing, solicitation, or sale activities relating
to the Partnership.
(f)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion; provided, that the
Advisor shall have sole discretionary authority over the assets of the Account. 
The designation of other trading advisors and the apportionment or
reapportionment of Net Assets to any such trading advisors pursuant to this
Section 1 shall neither terminate this Agreement nor modify in any regard the
respective rights and obligations of the parties hereunder.
(g)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the last day of a calendar month. 
Notwithstanding the foregoing, the Advisor understands that it may be called
upon at any time promptly to liquidate positions in CMF’s sole discretion so
that CMF may reallocate the Partnership’s assets, meet margin calls on the
Partnership’s account, fund redemptions, or for any other reason, except that
CMF will not require the liquidation of specific positions by the Advisor.  The
Advisor shall use commercially reasonable efforts to promptly comply with such
requests in accordance with the Trading Policies, and the Advisor shall not be
responsible or liable for any adverse consequences to the Account or the
Partnership resulting from the Advisor complying with such request (provided
that the Advisor does not act in bad faith in doing so).  CMF agrees that the
Advisor shall not be in breach of the Trading Policies as a result of
liquidations if specifically authorized by CMF to make liquidations which are
not in accordance with the Trading Policies. CMF will use its best efforts to
give at least two business days’ prior notice to the Advisor of any such
reallocations or liquidations.
 
4

--------------------------------------------------------------------------------

(h) The Advisor shall use commercially reasonable efforts to identify and
promptly correct any errors with respect to the Account’s trading activities,
including any order or trade which the Advisor reasonably believes was not
executed in accordance with its instructions to any broker utilized to execute
orders for the Partnership.  The Advisor shall have an affirmative obligation to
promptly notify CMF in accordance with the provisions of Section 8(a)(iii) of
any Material Advisor Errors (as defined below) and any failures, errors or
omissions by any broker (“Broker Errors”) used by the Advisor on behalf of the
Accounts that, either individually or collectively, have an adverse effect on
the Accounts.  In the event of a Broker Error, the Advisor agrees to use
commercially reasonable efforts to pursue an appropriate financial remedy on
CMF’s and the Partnership’s behalf with the relevant broker; provided, that CMF
or the Partnership shall pay or reimburse the Advisor for any material
out-of-pocket costs and expenses incurred by Advisor in doing so; and, provided
further, that Advisor obtain CMF’s written consent prior to incurring a single
cost or expense of $2,000 or more.  Notwithstanding anything in this Agreement
to the contrary, CMF accepts that the Advisor is not responsible and shall not
be liable for any loss, liability or expense resulting from trade errors
committed by the Advisor (including any technological or machine errors
associated with implementing the Program) other than Material Advisor Errors. 
“Material Advisor Errors” are solely those errors committed or caused by Advisor
in transmitting orders for the purchase or sale of commodity interests for the
Account that (i) result in a loss greater than 0.03% of 1.25 times the Actual
Funds as of the date such error occurred and (ii) are due to either (1) manual
intervention by a human employee of Advisor or (2) malfunctions in Advisor’s
trade management system for which no remedial action is taken by Advisor
promptly upon becoming aware of such malfunction.
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership. For
the avoidance of doubt, other than its responsibility for directing the trading
and investment activities of the Account pursuant to the terms of this
Agreement, the Advisor is not responsible for and shall not participate in the
operations, management and administration of the Partnership (including, but not
limited to, any marketing or solicitation activities).
3.  COMPENSATION.
(a) In consideration of and as compensation for all of the services to be
rendered by the Advisor to the Partnership (whether directly or indirectly
through the Master Fund), the Partnership shall pay the Advisor (i) an incentive
fee calculated and paid as of the end of each calendar year equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (the “Incentive Fee”) and (ii) a monthly fee for professional
management services equal to 1/12 of 1.15%
5

--------------------------------------------------------------------------------

(1.15% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor commencing with the month in which the Partnership begins to receive
trading advice from the Advisor pursuant to this Agreement (the “Management
Fee”).  For the avoidance of doubt, the Incentive Fee and Management Fee shall
be calculated and paid by the Partnership to the Advisor pursuant to this
Section 3 irrespective of whether the Advisor is trading Partnership assets
directly or indirectly through the Master Fund (but without double counting).
(b)  “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.
(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of each calendar year over Net Assets managed by the
Advisor at the end of the highest previous calendar year (after reduction for
the Incentive Fee then due) or Net Assets allocated to the Advisor at the date
trading commences by the Advisor for the Partnership, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from
redemptions, reallocations or capital distributions, if any, made during the
fiscal period decreased by interest or other income, not directly related to
trading activity, earned on the Partnership’s assets during the fiscal period,
whether the assets are held separately or in margin accounts.  Ongoing expenses
of the Partnership shall be attributed to the Account based on the proportionate
share of the Partnership’s Net Assets allocated to the Account.  Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership.  The initial Incentive Fee shall be
paid to the Advisor as of the end of the calendar year in which Advisor
commenced trading for the Partnership, which fee shall be based on New Trading
Profits (if any) earned from the commencement of trading by the Advisor on
behalf of the Partnership through the end of such calendar year.  Interest
income earned, if any, will not be taken into account in computing the Account’s
Net Assets and the New Trading Profits earned by the Advisor.  If Net Assets
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions effective as of the same date), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
(d)  Annual Incentive Fees and monthly Management Fees shall be paid by the
Partnership within twenty (20) business days following the end of the period for
which such fee is payable.  In the event of the termination of this Agreement as
of any date which shall not be the end of a fiscal year or a calendar month, as
the case may be, the annual Incentive Fee shall be computed as if the effective
date of termination were the last day of the then current year and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
6

--------------------------------------------------------------------------------

(e)  In the event of any dispute over the amounts so due, the Partnership shall
promptly pay (for itself and/or as agent for the Master Fund) the full amount
(or, in the case of payment as agent for the Master Fund, its pro rata share of
such amount) not reasonably considered the subject of dispute, and the remainder
as soon as practicable after the dispute is resolved.  Upon request of the
Advisor, CMF shall provide such books and records of the Partnership as are
reasonable necessary to support the calculation of Management Fees and Incentive
Fees.
(f) The provisions of this Section 3 shall survive the termination of this
Agreement.
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive.  CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor Parties may render
advisory, consulting and management services to other clients and accounts. The
Advisor Parties shall be free to trade for their own accounts and to advise
other investors and manage other commodity accounts during the term of this
Agreement and to use the same or different information, computer programs and
trading strategies, programs or formulas which they obtain, produce or utilize
in the performance of services to CMF for the Partnership.  However, the Advisor
represents, warrants and agrees that it believes the rendering of commodity
trading advice to other accounts will not have a material adverse effect on the
Advisor’s ability to render services to the Account as contemplated by this
Agreement.
(b) The Advisor has adopted an allocation policy that is reasonably designed to
achieve a fair and equitable allocation of positions among the accounts managed
or controlled by the Advisor over time (it being acknowledged that exact
equality of treatment cannot be ensured in each and every instance), taking into
account relevant differences among such accounts. Upon written request, CMF may
request a copy of the Advisor’s procedures regarding the equitable treatment of
trades across accounts.  Such procedures shall be provided in writing to CMF
within 30 days of such request by CMF.  Except as otherwise set forth herein,
the Advisor and its principals and affiliates agree to treat the Partnership in
a fiduciary capacity to the extent recognized by applicable law.
(c) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use methods for the Partnership in implementing the
Program that is inferior to methods employed for any other client or account
traded pursuant to the Program and that it will not knowingly or deliberately
favor any client or account managed by it, on an overall basis, over any other
client or account in any manner, it being acknowledged, however, that, among
other factors, different trading programs, strategies or methods may be utilized
for differing sizes of accounts, accounts with different trading policies or
risk parameters (including the Trading Policies), accounts experiencing
differing inflows or outflows of equity, accounts that commence trading at
different times, accounts that have different portfolios or different fiscal
years, accounts utilizing different executing brokers, accounts subject to
different fee terms and accounting mechanics and accounts with other differences
may cause divergent trading results between the Account and the Advisor’s other
accounts, and such differences do not constitute knowingly and deliberately
favoring one account over another.
 
7

--------------------------------------------------------------------------------

(d) CMF and the Partnership each acknowledge and agree that the Advisor Parties
presently act, and may continue to act, as advisor for other accounts managed by
them, and may continue to receive compensation with respect to services for such
accounts in amounts which may be more or less than the amounts received from the
Partnership.
(e) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Account as compared to the performance of
other accounts managed by the Advisor or its principals, if any, as shall be
reasonably requested in writing (including via email) by CMF, subject to the
Advisor’s confidentiality obligations to the Advisor’s other accounts and
provided that the Advisor shall not be required to disclose any client
identities, client records, or other information that would violate any
applicable legal or contractual restrictions applicable to the Advisor or any
intellectual property or proprietary information.  The Advisor presently
believes and represents that existing speculative position limits will not
materially adversely affect its ability to manage the Account given the
potential size of the Account and the Advisor’s and its principals’ current
accounts and all proposed accounts for which they have contracted to act as
trading advisor.
5.  TERM.  (a) This Agreement shall continue in effect until December 31, 2018
(the “Initial Termination Date”) unless otherwise terminated as set forth in
this Section.  If this Agreement is not terminated on or before the Initial
Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein.  At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value per unit of any class of the
Partnership shall decline as of the close of business on any day to $400.00 or
less; (ii) the Net Assets of the Partnership allocated to the Advisor (excluding
the effect of redemptions, distributions, withdrawals or reallocations, if any)
decline by 40% or more as of the end of a trading day from such Net Assets’
previous highest value; (iii) limited partners owning at least 50% of the
outstanding units of the Partnership shall vote to require CMF to terminate this
Agreement; (iv) the Advisor fails to comply with the terms of this Agreement in
any material respect; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; (vii) the Advisor fails to conform to
the trading policies as set forth in Appendix B as it may be changed from time
to time; (viii) the Advisor merges, consolidates with another
 
 
8

--------------------------------------------------------------------------------

entity not affiliated with the Advisor, sells a substantial portion of its
assets, or becomes bankrupt or insolvent; (ix) either Yves Balcer or Sanjiv
Kumar dies, becomes incapacitated, leaves the employ of the Advisor, ceases to
control the Advisor or is otherwise not managing the trading programs or systems
of the Advisor; (x) the Advisor’s registration as a commodity trading advisor
with the CFTC or its membership in NFA or any other regulatory authority, is
terminated or suspended; or (xi) CMF reasonably believes that the Advisor has or
may contribute to any material operational, business or reputational risk to CMF
or CMF’s affiliates.  The occurrence of any event in Section 5(a)(i) through
5(a)(xi) hereof shall not automatically result in the termination of the Master
Fund Agreement (although such event may also permit and result in the immediate
termination of the Master Fund Agreement pursuant to its terms). This Agreement
will immediately terminate upon dissolution of the Partnership or upon cessation
of trading by the Partnership prior to dissolution.
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies as set forth in
Appendix B are changed in such manner that the Advisor reasonably believes will
adversely affect the performance of its trading strategies; (ii) at any time
after the Initial Termination Date; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement. Notwithstanding
the foregoing, the Advisor may immediately terminate this Agreement at any time
if (y) CMF’s registration as a commodity pool operator or its membership in NFA
is terminated or suspended; or (z) in accordance with Sections 1(a) and (c) of
this Agreement.
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
(d) Except as otherwise provided in this Agreement, the termination of this
Agreement shall not affect the settlement of any transactions made in good faith
and pending at the date of termination.
(e) In the event of any termination of this Agreement, the Advisor shall cease
to perform any and all of its duties and obligations under this Agreement,
subject to Sections 3 and 6 of this Agreement, which shall survive the
termination of this Agreement (including, but not limited to, the Partnership’s
compensation obligations in respect of the Master Fund Account to the extent the
Master Fund Agreement has not been terminated).
6. INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor or another Advisor Party was or is a
party or is threatened to be made a party arising out of or in connection with
this Agreement or the management of the Partnership’s assets by the Advisor or
the offering and sale of units in the Partnership, CMF shall, subject to
subsection (a)(iii) of this Section 6, indemnify and hold harmless the Advisor
and each Advisor Party against any loss, liability, damage, fine, penalty
obligation, cost, expense (including, without limitation,  reasonable attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement actually and reasonably
incurred by it in connection with such action, suit, or proceeding
(collectively, “Losses”) if the Advisor or such Advisor Party acted in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership, and provided that its conduct did not constitute
negligence, bad faith, recklessness, intentional misconduct, or a breach of its
fiduciary obligations to the Partnership as a commodity trading advisor, unless
and only to the extent that the court or administrative forum in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all circumstances of the case, the
Advisor or such other Advisor Party is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.    The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor or such Advisor Party did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.
 
9

--------------------------------------------------------------------------------

(ii) Without limiting subsection (i) above, to the extent that the Advisor or
such other Advisor Party has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in subsection (i) above,
or in defense of any claim, issue or matter therein, CMF shall indemnify the
Advisor or such other Advisor Party against the Losses incurred by it in
connection therewith.
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv) In the event the Advisor or such other Advisor Party is made a party to any
claim, dispute or litigation or otherwise incurs any loss or expense as a result
of, or in connection with, the Partnership’s, Master Fund’s or CMF’s activities
or claimed activities unrelated to the Advisor, CMF shall indemnify, defend and
hold harmless the Advisor or such other Advisor Party against any Losses,
incurred in connection therewith.
(v)  As used in this Section 6(a), the term “CMF” shall include the Partnership.
(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (1) there has been a final
judicial or regulatory determination, or a written opinion of an arbitrator
pursuant to Section 15 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(h)), or (2) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any Losses incurred in connection therewith.
 
 
10

--------------------------------------------------------------------------------

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by the Advisor only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by the Advisor in a
timely manner, subject to CMF’s approval, which approval shall not be
unreasonably withheld.  CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five days of CMF’s telecopying to CMF of the notice of the Advisor’s
selection, that CMF does not approve the selection.
 (c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the Losses incurred in such action, suit or proceeding which relates to the
matters for which indemnification can be made.
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a) The Advisor represents and warrants that:
(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A is
accurate in all material respects and such information does not contain any
untrue statement of a material fact or, when read collectively (including but
not limited to the Advisor’s Disclosure Document), omit to state a material fact
which is necessary to make the statements and information not misleading.  All
references to the Advisor and its principals, if any, in the Partnership’s
Private Placement Offering Memorandum and Disclosure Document, as supplemented
(the “Memorandum”) will, after review and approval of such references by the
Advisor prior to the use of such Memorandum in connection with the offering of
Partnership and/or limited partner units, be accurate in all material respects,
except that with respect to pro forma or hypothetical performance information in
such Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.
(ii) The performance record provided by the Advisor with respect to the Program
reflects the performance of FORT Global Contrarian (Cayman) LP, (the “Reference
Fund”), during the periods covered by such performance tables, and such
performance data has been prepared by the Advisor or its agents in accordance
with applicable CFTC and NFA rules and guidance, and the Program traded by the
Adviser for the Reference Fund is, in all material respects, the program that
the Adviser will trade for the Account.
 
 
11

--------------------------------------------------------------------------------

(iii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement, including, without limitation, registration as a commodity trading
advisor with the CFTC and membership in NFA.
(iii)  The Advisor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.
(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(v)  This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
(vi) At any time during the term of this Agreement that Investor Materials are
required to be delivered in connection with the offer and sale of Partnership
interests, the Advisor agrees upon the request of CMF to promptly provide the
Advisor Information.
(b) CMF represents and warrants for itself and the Partnership that:
(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
 
 
12

--------------------------------------------------------------------------------

(vi) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act and consents to the Advisor treating it as an
exempt account under Rule 4.7(c).
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(viii) CMF and the Partnership have received the Disclosure Document and are
aware of all the risks and conflicts of interest associated with the Program as
described therein.
(ix)  The Advisor has not made any representation regarding the profitability of
the Account or its ability to avoid losses.
(x) The assets of the Partnership are not and will not be during the term of
this Agreement, “plan assets” for purposes of the U.S. Employee Retirement
Income Security Act of 1974, as amended, or Section 4975 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”). It will provide the Advisor with
advance notice if it will breach this representation.
(xi) There are no material suits, actions or proceedings pending or threatened
involving it, its affiliates or the Partnership, by any federal, state,
municipal, foreign or other governmental department, commission, board, bureau,
agency, or instrumentality, or any other governmental, regulatory or
self-regulatory authority or any exchange.
8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)  The Advisor agrees as follows:
(i) In connection with its activities on behalf of the Account, the Advisor will
comply with all applicable laws, including rules and regulations of the CFTC,
NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed.
(ii) The Advisor will (A) promptly notify CMF if the Advisor or any Advisor
Party has been named in any suit, action or proceeding or any governmental or
regulatory investigation regarding the provision of advisory, consulting or
management services to CMF or other clients or accounts of Advisor or any
Advisor Party and (B) provide CMF with copies of any correspondence (including,
but not limited to, any notice or correspondence regarding the violation, or
potential violation, of position limits) from or to the CFTC, NFA or any
commodity exchange in connection with any investigation or audit of the
Advisor’s or any Advisor Party’s business activities; in each case excluding
routine regulatory audits, general information requests, industry “sweeps” or
comparable proceedings and provided that the Advisor is not prohibited from
doing so by applicable law, confidentiality obligation or at the request of the
relevant regulator.
(iii) In the placement of orders for the Account and for the accounts of any
other client, the Advisor will utilize a pre-determined, systematic, fair and
reasonable order entry system, which shall, on an overall basis, be no less
favorable to the Partnership than to any other account managed by the Advisor
(it being acknowledged that exact equality of treatment may not be possible in
each and every instance).  The Advisor acknowledges its obligation to review the
positions, prices and equity in the
13

--------------------------------------------------------------------------------

Accounts daily and within two business days to notify, in writing, the broker
and CMF and the Partnership’s brokers of (A) any Material Advisor Error; (B)
failures or errors by any executing brokers that, either individually or
collectively, have an adverse effect on the Account; and (C) any discrepancy
with a value of $10,000 or more (due to differences in the positions, prices or
equity in the account) between its records and the information reported on the
Account’s daily and monthly broker statements.
(iv) The Advisor will use its commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use its
commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.
(v) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.
(vi) The Advisor will provide thirty (30) days prior written notice to CMF of
any contemplated consolidation or merger with any affiliated entity.
(vii) For so long as the Advisor acts as advisor to the Partnership pursuant to
this Agreement, the Management Fee and Incentive Fee rates to be charged to the
Partnership (as a percentage) shall be equal to the lowest rates charged to any
other account managed or advised by the Advisor pursuant to the same or
substantially similar trading strategy (each, an “Other Account”) so long as the
Partnership’s Trading Level equals or exceeds such Other Account’s “Total
Funding” (as defined below).   An Other Account’s “Total Funding” means the sum
of actual funds, notional funds and committed capital not yet invested during
permitted ramp-up periods (including investments and commitments by affiliates
and related parties).  If the rate of only one of the Management Fee or
Incentive Fee applicable to an Other Account is lower than the Partnership’s,
the Partnership may elect to have both the Management Fee rate and the Incentive
Fee rate applicable to the Other Account apply to the Partnership (and not just
the one fee with the lower rate).  For purposes of this provision, an Other
Account excludes the proprietary accounts of the Advisor, its affiliates and
their respective principals, current and former employees, their family members,
and any estate planning vehicles set up for, or any investment vehicle of which
at least 80% of the equity or beneficial ownership is owned by, any combination
of the foregoing.
(viii) The Advisor agrees to otherwise provide reasonable cooperation to the
Partnership and CMF in providing information regarding the Advisor in connection
with the preparation of the Memorandum and other offering materials, including
any amendments or supplements thereto, as part of making application for
registration of the units under the securities or blue sky laws of any
jurisdictions, including foreign jurisdictions, as CMF may reasonably request;
provided that the Advisor’s obligation to disclose information shall be limited
by the need, in the reasonable discretion of the Advisor, to preserve the
secrecy of proprietary information and intellectual property concerning its
clients, systems methods and strategies. (As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party.)  Neither the Advisor nor any Advisor Party
shall distribute the Memorandum or selling literature or shall engage in any
selling activities whatsoever in connection with the continuing offering of any
units.
 
 
14

--------------------------------------------------------------------------------

(viii) The Advisor shall promptly notify the CMF if the open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.
(b) CMF agrees for itself and the Partnership that:
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.  CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.
9.  TRACK RECORD.  The track record and other performance information of the
Partnership shall be the property of the CMF and not the Advisor; provided, that
the Advisor shall be entitled to use such track record on a “no names” basis
(unless otherwise required by applicable law) and retain all related back-up
data related thereto.
 
 
 
 



--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.
 
 
 
15

--------------------------------------------------------------------------------

10. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof, and no other agreement,
verbal or otherwise, shall be binding as between the parties unless in writing
and signed by the party against whom enforcement is sought.  For the avoidance
of doubt, although this Agreement is designed to operate in parallel with the
Master Fund Agreement, a breach of this Agreement or the Master Fund Agreement
shall not, by itself, constitute a breach of the Master Fund Agreement or this
Agreement, respectively (although the conduct underlying a breach of this
Agreement or the Master Fund Agreement may independently constitute a breach of
the Master Fund Agreement or this Agreement, respectively, pursuant to its
terms).
11.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
12.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
13.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick T. Egan
email:  patrick.egan@morganstanley.com
If to the Advisor:
FORT, L.P.
2 Wisconsin Circle, Suite 850
Chevy Chase, Maryland 20815
Attention:  Devan Musser (General Counsel/CCO)
email: legal@fortlp.com
14.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
 
 
16

--------------------------------------------------------------------------------

16.   NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement, other than persons not parties to this Agreement that have
rights under Section 6 hereof.
17.   CONFIDENTIALITY. The Advisor, CMF and the Partnership each acknowledge and
agree that during the course of their association with one another, each party
may receive and have access to certain information, data, notes, analyses,
records, and materials of the other party, including, without limitation,
information concerning the other party’s business affairs, CMF and the
Partnership’s management arrangement with the Advisor and investment strategies,
and all information regarding the Advisor, CMF and the Partnership
(collectively, the “Confidential Information”).  The term “Confidential
Information” does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by the receiving
party or its representatives in violation hereof, (ii) was or becomes available
to the receiving party on a non-confidential basis prior to its disclosure by
the disclosing party or its representatives or agents to the receiving party or
its representatives, (iii) becomes available to the receiving party or its
representatives on a non-confidential basis from a source other than the
disclosing party or its representatives or agents, provided that such source is
not known to the receiving party to be bound by a confidentiality agreement with
the disclosing party or its representatives or agents or otherwise prohibited
from transmitting the information to the receiving party or its representatives
by a contractual, legal or fiduciary obligation, or (iv) is independently
developed by the receiving party or on its behalf, provided that such
development was by the receiving party or on the receiving party’s behalf
without the use of, or any reference to, the Confidential Information.  None of
the parties shall disclose to third parties or use any other party’s
Confidential Information without such other party’s prior written consent,
except as otherwise contemplated herein or as required by applicable law, a
court of competent jurisdiction or any regulatory or self-regulatory
organization, or as necessary to carry out its duties pursuant to this
Agreement.
18.   [RESERVED].
19.   WAIVER OF BREACH.  The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or of a breach by any other party.  The failure of a party to insist upon
strict adherence to any provision of the Agreement shall not constitute a waiver
or thereafter deprive such party of the right to insist upon strict adherence.
20.   COUNTERPART ORIGINALS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
 
 
17

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.






Remainder of this page has been intentionally left blank
 
 
 
18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.



  CERES MANAGED FUTURES LLC       By /s/ Patrick T. Egan      Patrick T. Egan   
  President and Director          
ORION FUTURES FUND L.P.
     
By:
Ceres Managed Futures LLC  
       
(General Partner)      
By:
/s/ Patrick T. Egan
   
Patrick T. Egan
   
President and Director





FORT, L.P.
 
By
/s/ Devan Musser
 
Name: Devan Musser
 
Title: GC/CCO

 
 
 
 

--------------------------------------------------------------------------------


APPENDIX A
FORT’s Global Contrarian Trading Program is a systematic, technical,
trend-anticipating futures trading strategy that attempts to profit from
emerging trends by identifying price behaviors that signal possible turning
points. Rather than attempting to identify existing trends, Global Contrarian
attempts to anticipate trends before they occur. Trading decisions are based
primarily on an analysis of market prices, volume and volatility; factors
external to the trading markets are incorporated only in rare cases. Global
Contrarian generally operates on the theory that market prices reflect all known
factors affecting supply and demand of a particular financial instrument.
Global Contrarian is designed to incorporate concepts akin to “channels,” which
FORT defines using systematic, mathematical tools. Global Contrarian estimates a
large number of channels and identifies a confluence of channels to find
resistance and support points. FORT believes that this style is markedly
different from most trend-following strategies, which are generally late to
enter and exit a trend. In contrast, Global Contrarian is designed to enter and
exit a trend early. Global Contrarian generally seeks to anticipate and
capitalize on short to intermediate-term trends. Because Global Contrarian seeks
to anticipate trends in market prices, it has the potential to perform well even
in what standard trend-following systems perceive as directionless periods.
Global Contrarian takes positions while a market is moving against one of its
signals. As a result, its performance can be much more volatile than traditional
trend-following models, but the potential for diversification is much greater.
In an attempt to reduce the volatility of returns, the allocation of Global
Contrarian’s capital is geographically diversified across Asia, Europe,
Australia and North America. This diversification also provides Global
Contrarian with opportunities to seek profits in a variety of market
environments.
Total risk is measured primarily by using the margin-to-equity ratio, which is
targeted not to exceed 14% for a fully funded account. The margin-to-equity
ratio is monitored systematically as well as by FORT’s Key Persons.
SYSTEM DESIGN
Global Contrarian uses the same system design for all markets. However, two
different configurations are used to estimate the parameters of the system. In
one configuration, the estimated parameters are identical across all markets,
while in the other configuration the estimated parameters may be different for
each market.
As of the date of this Disclosure Document, Global Contrarian trades futures
contracts on currencies, interest rates, bonds, equity indices, energy products
and metals; however, the foregoing list of contract types may change from time
to time and additional financial instruments such as forward contracts on
currencies and options on futures contracts may be added in FORT’s discretion.
ESTIMATION METHODOLOGY
Rather than estimating single point values, such as in maximum likelihood
techniques, Global Contrarian uses estimates from a range of values. Global
Contrarian uses Bayesian learning techniques to systematically adjust model
parameters, markets, and sectors. FORT considers this approach similar to a fund
of funds allocator that invests capital across a number of different managers
rather than investing all of its capital with a single manager. The learning
process favors both winners and losers for allocations. For example, models that
underperform recently but perform well over the long-term are candidates for
allocation. However, FORT generally limits allocation to recently
underperforming models to 20% of the Global Contrarian portfolio’s overall risk
profile.
 
 
A-1

--------------------------------------------------------------------------------

RECALIBRATION
Global Contrarian is adaptive by nature. On a daily basis, new price information
is entered into the system and included in the calibration for the next day’s
trading signals. Markets evolve and Global Contrarian’s estimated values reflect
this new information. Although failure to re-estimate system values by not
incorporating new information can lead to a deterioration of the system’s
performance, a single day’s information is expected to change the estimated
values only marginally.
See the Disclosure Document for a more detailed description of the Global
Contrarian Program, which is incorporated by reference herein.
 
 
 
A-2

--------------------------------------------------------------------------------

APPENDIX B
Trading Policies
The General Partner requires each advisor retained by the Partnership to follow
the trading policies set forth below solely with respect to Partnership assets
allocated to such advisor by the Partnership..

1.
The Partnership will invest its assets only in commodity interests that such
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that the advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
An advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except short-term borrowings if the
Partnership takes delivery of any cash commodities.

6.
An advisor may, from time to time, employ trading strategies such as spreads or
straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous
holding of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.

7.
The Partnership will not permit the churning of its commodity trading account. 
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

 
 
 

 
B-1

--------------------------------------------------------------------------------

APPENDIX C
Currencies
Fixed Income
Stock Indices
Commodities
Euro
Yen
Pound
Swiss Franc
Aussie Dollar
Canadian Dollar
Mexican Peso
(including the foregoing currencies as pairs)
Bonds
German Schatz
German Bobl
German Bund
US 2 Year
US 5 Year
US 10 Year
US 30 Year
Japanese Gov’t Bond
UK Gilt
Canadian 10 Year
Australian 3 Year
Australian 10 Year
Euro-BTP
Euro-OAT
 
Short-term Interest Rates
Euribor
Eurodollar
UK Short Sterling
Australian BankBill
EuroSwiss
Canadian Bankers Acceptance
Nasdaq
S&P 500
DJIA
Mid Cap
Russell 2000
TSX 60
CAC
Euro Stoxx 50
DAX
FTSE
FTSE MIB       
IBEX 35
Nikkei
Topix
MSCI Taiwan
Hang Seng
Hang Seng China Enterprises
FTSE China A50 
SGX Nifty 50
ASX 200
MSCI EAFE
MSCI Emerging Market 
Metals
Gold
Silver
Copper
 
Energy
Oil
Heating Oil
Gasoline
Natural Gas
Brent
Gas Oil









C-1

--------------------------------------------------------------------------------









APPENDIX D
FORT Executing Brokers
Credit Suisse
Goldman Sachs
Deutsche Bank
Morgan Stanley
Societe Generale








D-1